IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Board of Directors of the              :
Philadelphia Masjid, Inc., et al.,     :
                          Appellants   :
                                       :
               v.                      :
                                       :
Gregory Jones, aka                     :
Sefullah Muhammad, et al.              :        No. 1044 C.D. 2013



                                   ORDER


             NOW, July 18, 2014, having considered appellant’s, Board of

Directors of Philadelphia Masjid, Inc., application for reargument en banc, the

application is denied.



                                           _____________________________
                                           DAN PELLEGRINI,
                                           President Judge